AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 ofl



                                    UNITED STATES DISTRICT CO
                                                                                                                FILED
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT N              Ac       ' '.        I        T
                                     V.                                          (For Offenses Commi ed!Oo/iF!iEIIINM1111li©T\'.;)~Al_1FORNIA
                                                                                                                                     DEPUTY

                 Juan Carlos Espinoza-Zamora                                     Case Number: 20cr0813-MSB

                                                                                 Payton Thea Marie Randle
                                                                                 Defendant's Attorney


REGISTRATION NO. 94308298

THE DEFENDANT:
 [:gJ pleaded guilty to count(s) 1 of the Superseding Information
 •      was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325(a)(l)                      Improper Attempted Entry by an Alien (Misdemeanor)                             1


 •      The defendant has been found not guilty on count(s)
                                       -------------------
 [:gJ   Count     1 of the Information    dismissed on the motion of the United States.
                  -------~----------


                                           · IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                 TIME SERVED

 [:gJ Assessment: $10 WAIVED         ~ Fine: WAIVED
 [:gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address unrtla:lt1ines, restitu:t10n, costs, and specia assessmen s
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         March 19, 2020
                                                                         Date of Imposition of Sentence



                                                                                /b~
                                                                         fl:ONORABLE; ; : L s . BERG
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                          20cr0813-MSB
